Title: From George Washington to Patrick Henry, 5 October 1776
From: Washington, George
To: Henry, Patrick



Dr Sir
Head Quarters Heights of Harlem Octor 5th 1776

Your Obliging favor of the 20th Ulto came duly to hand, and demands my best acknowledgments. I congratulate You Sir most cordially upon your appointment to the Government & with no less sincerity on your late recovery—Your Correspondence will confer honor and satisfaction, and whenever it is in my power I shall write to you with pleasure—Our retreat from Long Island under the peculiar Circumstances we then labored became an Act of Prudence and necessity, and the Evacuation of New York was a consequence resulting from the other—Indeed after we discovered the Enemy, instead of making an Attack upon the City, were endeavouring (by means of their Ships and a superior Land Force) either to intercept our retreat by getting in our Rear, or else by landing their forces between our Divisions at Kingsbridge & those in the Town to seperate the one from the other, it became a matter of the last importance to alter the disposition of the Army.
These measures however (although of the most evident utility) have been productive of some inconveniences, the troops having become in some measure dispirited by these successive retreats, & which I presume has also been the case among several of our Friends in the Country—In order to recover that military Ardor which is of the utmost moment to an Army, almost immediately on my arrival at this place, I formed a design of cutting off some of the Enemy’s light troops (who encouraged by their Successes) had advanced to the extremity of the High Ground, opposite to our present incampment—to effect this salutary purpose Colo. Knolton & Majr Leitch were detached with parties of Riflemen and rangers to get in their rear, while a disposition was made as if to attack them in front—By some unhappy mistake the fire was commenced from that quarter,

rather on their flank than in the Rear, by which means though the Enemy were defeated & pushed off the Ground, yet they had an opportunity of retreating to their Main Body—This piece of success (though it tended greatly to inspire our troops with confidence) has been in some measure imbittered by the loss of those two brave Officers, who are dead of the Wounds they received in the Action—Since this Skirmish, excepting the Affair at Montresors Island, where Major Henley another of our best Officers was slain, there has been nothing of any material Consequence—Indeed the advantage obtained over the Enemys light troops, might have been improved perhaps to a considerable extent had we been in a proper situation to have made use of this favorable Crisis; but a want of confidence in the generality of the Troops has prevented me from availing myself of that and almost every other opportunity which has presented itself.
I own my fears, that this must ever be the case, when our dependence is placed on men inlisted for a few months, commanded by such Officers as Party or Accident may have furnished, and on Militia who as soon as they are fairly fixed in the Camp are impatient to return to their own Homes; & who from an utter disregard of all discipline and restraint among themselves are but too apt to infuse the like Spirit into others.
The Evils of Short Inlistments, and of employing Militia to oppose against regular and well appointed troops I strongly urged to Congress before the last Army was engaged—indeed my own Situation at Cambridge about the close of the last Campaign, furnished the most striking example of the fatal tendency of such measures—I then clearly foresaw that such an Armament as we had good reason to expect would be sent against us could be opposed only by troops inlisted during the War & where every Action would add to their experience & improvement; and of whom (if they were unsuccessfull in the beginning) a reasonable Hope might be entertained that in time they would become as well acquainted with their Business as their Enemies—This method I am convinced would have been attended with every good Consequence, for beside the Militia’s being altogether unfit for the Service, when called into the Field, we have discovered from experience they are much more expensive than any other kind of Troops, and that the war could have been

conducted on more moderate Terms, by establishing a permanent Body of Forces who were equal to every contingency, than by calling in the Militia on imminent & pressing Occasions.
I would not wish to influence your Judgment with respect to Militia in the management of Indian Affairs; as I am fully persuaded the inhabitants of the frontier Counties in your Colony are from inclination as well as ability peculiarly adapted for that kind of Warfare—At the same time I should think it would be highly adviseable, in case you should conceive yourselves to be in danger from any detachment of the British Army or from their Marines, not to depend on any troops but such as are well officered and inlisted during the War.
I make no doubt but your State have turned their views towards forming some Obstacles against the Enemies ships and Tenders who may go up your Rivers in quest of provisions or for the purpose of destroying your Towns—If they have depended on Batteries to prevent them without any other Obstruction, a tryal of the matter has taught us to believe it will be altogether ineffectual, as when under Sail with Wind and Tide in their favor any damage they may receive from a Battery will be of very little consequence. At the same time I must Observe that this kind of Opposition is exceedingly proper for the defence of a Town or in any Case where it is necessary the Ships should come to anchor before the Batteries for the purpose of silencing them—In the first instance I would strongly recommend row Gallies, which if Officered with brave & determined Men, & conducted with Prudence would in my Opinion be productive of the greatest advantage, and be the most likely means (in your Situation) of securing your Towns & Houses on the navigable Waters from any impression of the Shipping.
I imagine before this, Congress has made you acquainted with their Resolutions for raising the new Army and that your Colony is to furnish fifteen Battalions, to be inlisted during the War—As this will occasion the choosing a number of new Officers, I would in the most urgent manner recommend the Utmost Care & Circumspection in your several appointments—I do not expect that there are many experienced Gentlemen now left with you, as from what I have understood, those who have served in the last War are chiefly promoted; however I am satisfied that the military Spirit runs so high in your Colony, and

that the number of applicants will be so considerable that a very proper choice may be made—Indeed the Army’s being put upon such a permanent footing will be a strong inducement for them to step forth on the present interesting occasion—One Circumstance in this important Business ought to be cautiously guarded against, and that is the Soldier & Officer being too nearly on a level—Discipline & subordination add Life & Vigor to military movements—the Person commanded yields but a reluctant obedience to those he conceives are undeservedly made his Superiors—the Degrees of Rank are frequently transferred from civil Life into the Departments of the Army—the true Criterion to judge by (when past services do not enter into the Competition) is to consider whether the Candidate for Office has a just pretension to the character of a Gentleman, a proper Sense of Honor, & some Reputation to loo[s]e.
Perhaps Sir you may be surprised at my pressing this Advice so strongly as I have done in this Letter—but I have felt the inconveniences resulting from a contrary principle in so sensible a manner, and this Army has been so greatly enfeebled by a different line of Conduct, that I hope you will readily excuse Me. I am sir with Sincere Regard Yr Affect. Hum. Servt

G.W.

